DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  In line 4, change “a controller of the lighting system detecting” to -- -detecting, via a controller of the lighting system,--. In claim 6, change “the controller controlling” to -- -controlling, via the controller,--. In line 10, change “controlling” to –is configured to control--.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose “…control the adjustability of the lighting system by a second user as a function of the adjustment of the setting of the lighting system by the first user, such that the second user can set a setting across a second dimming and/or color range, smaller that the first dimming and/or color range; wherein the controller is configured to control the adjustability of the lighting system by the second user such that the adjustability of the lighting system by the second user is dependent on a time when the first user adjusted the setting of the light system” (claims 1 and 8).

Conclusion
This application is in condition for allowance except for the formal matters as presented above. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Breuer et al., Patent No. 9,756,706; Williams, Patent No. 7,844,764; Valois et al., Patent No. 9,066,381; Krajnc et al., Patent No. 10,542,598; Harrison et al., Patent No. 10,817,745.

                                         Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827.  The examiner can normally be reached on Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844